Citation Nr: 1506876	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-09 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for vertigo.

2.  Entitlement to an effective date prior to January 19, 2012 for the award of service connection for degenerative disc disease (DDD) of the lumbar spine, to include on the basis of clear and unmistakable error (CUE) in a December 1954 rating decision that denied the Veteran's claim for service connection for a back disability, and in subsequent rating decisions in February 1980, June 1982, and February 2010 that declined to reopen and allow the claim.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2012 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the August 2012 decision, the RO, in pertinent part, declined to reopen a previously denied claim for service connection for vertigo.  In the February 2013 rating decision, the RO granted service connection and assigned an initial 10 percent rating for DDD of the lumbar spine, effective January 19, 2012.

In November 2012 and April 2013, the Veteran testified at personal hearings before two different Decision Review Officers (DROs) at the RO.  In December 2014, the Veteran and his spouse testified at a Board hearing via video-conference before the undersigned Veterans Law Judge.  Transcripts of all three hearings have been prepared and associated with the record on appeal.

During the December 2014 Board hearing, the Veteran testified, in effect, that his service-connected back disability alone rendered him incapable of working full-time.  In light of that testimony, the Board has expanded the appeal to include the matter of his entitlement to TDIU and, therefore, included such issue on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (if, in connection with making a claim for the highest rating possible for a disability, a claimant submits evidence of a medical disability, and evidence of unemployability, the matter of the claimant's entitlement to a TDIU is considered a component of the claim for a higher rating).

In a September 2014 rating decision, the RO denied the Veteran's claim for special monthly compensation based on the need for regular aid and attendance.  It is not entirely clear from the record whether the Veteran's disagrees with that decision.  If he does, he and his representative should so notify the RO so that appropriate action can be taken.  See 38 C.F.R. § 20.302(a) (2014) (providing that a notice of disagreement must be filed within one year from the date the RO mailed notice of the determination).

This appeal is being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The Board's present decision is limited to issues #1 and 2, as enumerated on the title page.  For the reasons set forth below, the remaining issues on appeal (#3 and 4) are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a statement received in December 2014, prior to promulgation of a Board decision on the matter, the Veteran via his representative withdrew his appeal with respect to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for vertigo.  

2.  The AOJ disallowed the Veteran's claim for service connection for a back disability in final rating decisions entered in December 1954, February 1980, June 1982, and February 2010.

3.  When the AOJ's December 1954, February 1980, June 1982, and February 2010 decision were entered, the evidence of record did not undebatably compel an award of service connection for a back disability under the law as it then existed.

4.  Following the February 2010 adjudication, no further claim for service connection for a back disability was received until January 19, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) with respect to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for vertigo have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).

2.  The December 1954, February 1980, June 1982, and February 2010 rating decisions, disallowing service connection for a back disability, are final.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2014); 38 C.F.R. § 19.192 (1980); R&PR 9800, 9801, 9802 (1946).

3.  The RO did not commit CUE in the December 1954, February 1980, June 1982, or February 2010 rating decisions when it failed to grant service connection for a back disability.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

4.  An effective date prior to January 19, 2012 for the award of service connection for DDD of the lumbar spine is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen a Claim for Service Connection for Vertigo

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement received in December 2014, prior to promulgation of a Board decision on the matter, the Veteran via his representative withdrew his appeal with respect to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for vertigo.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to that particular claim.  Therefore, the Board does not have jurisdiction to review the claim and the appeal pertaining to such issue must be dismissed.

II.  Earlier Effective Date for the Award of Service Connection
for DDD of the Lumbar Spine

The Veteran seeks to establish an effective date prior to January 19, 2012 for the award of service connection for DDD of the lumbar spine.  He and his representative maintain that the AOJ, in denying claims for service connection for a back disability in December 1954, February 1980, June 1982, and February 2010, failed to consider that the Veteran was placed on an L3 permanent physical profile for a "weak back" during service in March 1953.  They contend, in essence, that such evidence, taken together with evidence reflecting that the Veteran sustained a prior in-service injury to his back in 1952, was such that it undebatably compelled an award of service connection at time of the AOJ's December 1954 rating decision, and on each subsequent occasion when his petitions to reopen the claim were denied, and that the AOJ committed CUE when it concluded otherwise.

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, a February 2012 letter advised the Veteran of the evidence and information necessary to substantiate his underlying claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Thereafter, in the February 2013 rating decision, the AOJ granted service connection for DDD of the lumbar spine, effective January 19, 2012.  Following issuance of the rating decision, the Veteran appealed the propriety of the assigned effective date.

The Board observes that a claim for an earlier effective date for an award of service connection is a "downstream issue," flowing from the original award.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

In this case, the Veteran's claim for service connection for DDD of the lumbar spine was granted and an effective date was assigned in the February 2013 rating decision on appeal.  Therefore, as the Veteran has appealed the effective date assigned for the award of service connection, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his reopened claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).

Additionally, in April 2013 and December 2014, the Veteran was provided an opportunity to set forth his contentions at hearings before a DRO and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearings, the DRO and the undersigned VLJ noted the issues on appeal, which included entitlement to an earlier effective date for the award of service connection for DDD of the lumbar spine.  Also, information was solicited addressing the Veteran's allegation that an effective date prior to January 19, 2012 was warranted for the award of service connection for such disability, including his belief that the AOJ committed CUE when it denied his claim for service connection for a back disability in December 1954, and in subsequent rating decisions in February 1980, June 1982, and February 2010, when it declined to reopen and allow the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Moreover, with regard to the Veteran's claims of CUE in the prior December 1954, February 1980, June 1982, and February 2010 rating decisions, the Board finds that the VCCA does not apply as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is based only upon the evidence of record at the time the decision was entered (with exceptions not here applicable).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

B.  Factual Background

When the Veteran was examined for induction into service in September 1951, his spine was found to be normal.

In May 1952, the Veteran presented for treatment with complaints that he had strained his back approximately one month earlier, while lifting GI cans full of ashes, and that he occasionally got a "catch" in his back.  On examination, he exhibited some tenderness in the left back opposite D12 and L1; less on the right.  No neurological findings were noted.  The clinical impression was back strain; however, it was noted that a herniated disc needed to be ruled out.  It was also noted that the condition had been incurred in the line of duty.  The treatment plan was to obtain X-rays and send him to the orthopedic clinic.

A subsequent treatment note from the orthopedic clinic, also dated in May 1952, reflects that Veteran complained of pain in his back that was "catching" in nature.  On examination, it was noted that he had no area of definite tenderness in the back; no tenderness over the spina process or buttock; no areas of hyperesthesia of the lower extremities; equal knee and ankle joints; and a negative straight leg test.  The clinical impression was mild back strain.  The Veteran was instructed in exercises he was to carry out; placed on medically restricted duty, with no drill-field duty or lifting; and instructed to return in one month.

Approximately one month later, in June 1952, the Veteran returned to the orthopedic clinic for follow-up.  It was noted that he was improved; that he was removed from medically restricted duty; that he was to continue his exercises; and that there was no need to return.

A March 1953 record from the orthopedic clinic reflects that the Veteran had back pain that had existed prior to service (EPTS) for two years.  X-rays were reported to reveal a pedicle defect at L5.  The clinical impression was that he had spondylolysis of L5.  He was placed on an L3 permanent profile for a "weak back," and he was deemed unfit for lifting, bending, prolonged marching, or carrying a pack on his back.

When the Veteran was examined for service separation in September 1953, his spine was found to be normal.  It was noted that he had had his back taped in 1952, but that he was currently asymptomatic.

In July 1954, the Veteran filed a claim for VA compensation for, among other things, "back trouble."  He indicated that the condition had begun in 1952.

The AOJ denied the claim in December 1954.  The rating board, which included a physician, noted the Veteran's complaint of pain in the back, "catching in nature," in May 1952, with an assessment of mild back strain.  The rating board observed that there was no further evidence of treatment or complaint of the condition, and that it was "considered to have been acute, without residuals."  It was further noted that mild back strain had not been found on the last examination.

The record does not contain a copy of the notice letter sent to the Veteran in connection with the AOJ's December 1954 decision.  However, a VA Form 8-553 (Award or Disallowance Sheet), dated in December 1954, reflects that notice of the disallowance was sent to the Veteran at his most recent address of record.  The Veteran did not initiate an appeal within one year.

In October 1956, records from McCook Memorial Hospital were received.  The clinical entries, dated from September 1953 to August 1956, contain no information relative to the Veteran's back.

In October 1979, the Veteran filed a petition to reopen his claim for service connection for a back condition.  He reported being treated at the VA Medical Center (VAMC) in Newington, Connecticut in August 1979.

In connection with the Veteran's claim, the AOJ obtained treatment records from the Newington VAMC.  August 1979 records reflected that the Veteran was hospitalized for alcohol abuse.  A September 1979 record reflected that he was referred for X-rays of the lower dorsal and lumbosacral spine in connection with a reported injury in service.  The X-rays were interpreted to demonstrate possible slight straightening of the lower dorsal and upper lumbar spine, possibly secondary to spasm.  Findings were otherwise unremarkable.

In February 1980, the AOJ denied the Veteran's petition to reopen.  The AOJ noted the records from the Newington VAMC, but determined that no new and material evidence had been submitted to establish a new factual basis warranting reopening of the claim.  The Veteran was notified of the decision, and of his appellate rights, but he did not initiate an appeal within one year.

In May 1982, the Veteran filed another petition to reopen his claim for service connection for a back condition.  He reported having received "off and on" treatment for his back from Drs. Arthur Wilson and James Donovan since 1953 and 1956, respectively.

In June 1982, the AOJ received records from Dr. Donovan's office, dated from August 1974 to April 1982.  The records reflected treatment for the right index finger and right shoulder, but nothing relative to the back.

In June 1982, the AOJ denied the Veteran's petition to reopen.  The AOJ noted that the records from Dr. Donovan's office showed treatment for a finger and shoulder disability, and were not new and material evidence to show that his claimed back condition was incurred in or aggravated by military service, or that it manifested itself within one year of his separation from active duty.  The Veteran was notified of the decision, and of his appellate rights, but he did not initiate an appeal within one year.

Thereafter, in September 1982, a letter was received from Dr. Wilson.  Dr. Wilson stated that he had treated the Veteran for upper respiratory disease and "Tension Anxiety State," but not for a back condition.

An October 1995 treatment record reflects that the Veteran reported symptoms of left hip pain following a motor vehicle accident two days earlier.  He denied leg weakness, numbness, and tingling.  On examination, he had mild tenderness over the left lumbar region, over the iliac crest.  No diagnostic assessment was recorded.

In December 2009, the Veteran filed another petition to reopen his claim for service connection for a back condition.  He again reported being treated at the VAMC in Newington.

In connection with the Veteran's petition to reopen, the AOJ obtained additional treatment records from the Newington VAMC, dated from July 2008 to February 2010.  The records contained reference to the Veteran's treatment for conditions such as benign prostatic hypertrophy, prostate cancer, hyperlipidemia, hypertension, diabetes, obesity, shoulder pain, degenerative joint disease of the neck, and vertigo; but made no mention of problems with his back.

In February 2010, the AOJ again denied the Veteran's petition to reopen.  The AOJ noted that the VA treatment records were not new and material inasmuch as they did not link any current back or spine disorder to service.  The Veteran was notified of the decision, and of his appellate rights, but he did not initiate an appeal within one year.

Additional VA treatment records were thereafter received within one year of the AOJ's February 2010 decision, in connection with an unrelated claim for benefits.  The records reflected, among other things, that the Veteran presented for treatment in May 2005 with complaints of ongoing lower back pain, and pain in the left lower extremity, with no history of trauma, and X-rays revealed mild degenerative disease of the spine at L5-S1 and facet osteoarthritis in the lower lumbar spine.  A chest X-ray in December 2005 was interpreted to reveal minimal degenerative disease in the thoracic spine.  A bone scan in October 2008 revealed mild increased radiotracer activity throughout the spine, which was thought to likely represent degenerative changes.  Computed tomography (CT) scan in November 2008 likewise revealed degenerative changes throughout the thoracolumbar-sacral spine.  In December 2008, the Veteran complained of right back pain, more in the right shoulder blade, since the previous night, when he had been lifting suitcases as part of his job at the airport, and that he was diagnosed with musculoskeletal pain.  And a CT scan in December 2009 demonstrated degenerative changes along the lumbar spine.

On January 19, 2012, the Veteran filed another petition to reopen his claim for service connection for a back condition.  Based on the receipt of additional evidence, including a favorable nexus opinion from a VA physician, the AOJ granted service connection for DDD of the lumbar spine, effective January 19, 2012.

C.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

Under applicable law (in 1954, 1980, 1982, and 2010), if a Veteran filed an application for service connection with VA, and the claim was disallowed, he had the right to appeal the disallowance to the Board.  See, e.g., 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2009); R&PR 9800, 9801 (1946).  If he did not initiate an appeal within one year, however, the decision became final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2009); R&PR 9802 (1946); 38 C.F.R. § 19.129(a) (1980).

At all times here relevant, applicable regulations provided, in essence, that if new and material evidence was received during the applicable appellate period following an AOJ decision, the new and material evidence would be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2009); 38 C.F.R. § 3.156(a) (1980); VAR 1201(E) (1955).  More recently, the United States Court of Appeals for the Federal Circuit has explained that, under such regulations, "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" in this context has the same meaning as "new and material evidence" as defined in the corresponding regulation.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

Once the finality of a prior disallowance is established, any award based on a subsequently filed application for the same disability can ordinarily be effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2014).  An exception to this rule applies if it established that the AOJ committed CUE in a prior final disallowance.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014). 

CUE is a very specific and rare kind of error, however.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the correct facts, actually or constructively of record at the time of the prior adjudication, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Mere disagreement as to how the facts were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  Neither is VA's failure to fulfill its duty to assist.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002).

In the present case, the Board finds, as an initial matter, that the AOJ's December 1954, February 1980, June 1982, and February 2010 decisions are all final as they relate to the Veteran's low back disability.

With respect to the AOJ's December 1954 rating decision, as noted above, the record does not contain a copy of a notice letter sent to the Veteran in connection with that decision.  However, a VA Form 8-553 (Award or Disallowance Sheet), dated in December 1954, is indicative of the fact that notice of the disallowance was sent to the Veteran at his most recent address then of record.

In this regard, the Board notes that a "presumption of regularity" attaches to the official acts of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998);   Chute v. Derwinski, 1 Vet. App. 352, 353 (1991).  That is to say, there is a presumption, rebuttable only by "clear evidence to the contrary," that public officers have properly discharged their official duties.  Ashely v. Derwinski, 2 Vet. App. 307, 308-309 (1992).  In Kuo v. Derwinski, 2 Vet. App. 662, 665 (1992), the United States Court of Veterans Appeals held, citing Ashley, supra, that "[i]n the absence of clear [underline added] evidence to the contrary, . . . it must be presumed that the Secretary properly discharged his official duties and mailed the letter to appellant in care of his representative in the normal course of business."

Although a copy of the actual notification letter is not of record, pursuant to the presumption of regularity attending the official acts of public officers, it must be concluded that the Veteran was appropriately notified of the December 1954 rating decision, and of his appellate rights.  Dolan v. Brown, 9 Vet. App. 358, 362 (1996). The documents of record reflect that a proper notification letter was sent to the Veteran at his last known address of record, and there is nothing of record to show that the letter was returned to the AOJ as undeliverable.  Indeed, the Veteran and his representative appear to acknowledge that the Veteran received notice of the December 1954 decision, and resigned to take no further action.  See April 2013 DRO hearing transcript, p. 2.  Accordingly, because the Veteran did not initiate an appeal within one year, and no new evidence was received during that time frame, the December 1954 decision became final.

With respect to the AOJ's February 1980 rating decision, the record clearly reflects that the Veteran was notified of that decision, and of his appellate rights, but that he did not initiate an appeal within one year.  In addition, no new evidence pertaining to the back was received during the appeal period.  As such, the February 1980 decision also became final.

As to the AOJ's June 1982 rating decision, the record likewise clearly reflects that the Veteran was notified of that decision, and of his appellate rights, but that he did not initiate an appeal within one year.  In addition, although evidence in the form of a physician's letter was received during the appeal period-in September 1982-the letter reflected that the physician (Dr. Wilson) had not treated the Veteran for a back condition.  As such, there was no need for the AOJ to readjudicate the claim following receipt of that evidence, and the June 1982 decision became final.

As to the AOJ's February 2010 rating decision, the record clearly reflects the Veteran was notified of that decision, and of his appellate rights, and that he did not initiate an appeal within one year.  Additional VA treatment records were thereafter received during the appeal period, as described above.  See Factual Background, Part II.B, supra.  However, the additional records served only to reiterate that the Veteran had complaints of back problems, with evidence of abnormalities on imaging-as similarly shown by records previously received, to include in connection with the Veteran's petition to reopen in 1979, and on VA treatment in October 1995- and contained nothing in the way of new, competent evidence indicating that the back strain noted in service was other than acute, or otherwise suggesting a link, or nexus, between the Veteran's currently shown disability and service.  See 38 C.F.R. § 3.156(a) (2009) (defining material evidence as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim).  As such, the additional evidence did not trigger the need for readjudication, or otherwise vitiate the finality of the February 2010 decision, and the February 2010 decision became final.

Turning to the matter of whether the AOJ committed CUE when it previously and finally disallowed the Veteran's claim in December 1954, February 1980, June 1982, and February 2010, the Board notes that before the 1990 effective date of what is now 38 U.S.C.A. § 5104(b), AOJs were not required to set forth in detail the factual bases for their decisions.  Recognizing this, the Federal Circuit has explained that, in the absence of evidence to the contrary, the AOJ is presumed to have made the requisite findings.  See Natali v. Principi, 375 F.3d 1375, 1380-81 (Fed.Cir.2004); Pierce v. Principi, 240 F.3d at 1355-56.  In determining whether CUE exists in such a case, the Board must examine the evidence of record; assume that the AOJ was aware of and duly considered extant law; and form a conclusion as to whether the AOJ decision was supportable in light of the evidence and law that then existed.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  Silence in a final AOJ decision made before 1990 cannot be taken as showing a failure to consider evidence of record.  Eddy, 9 Vet. App. at 58.

Applying these principles to the facts of the present case, the Board finds that the AOJ did not commit CUE when it denied the Veteran's claim for service connection in December 1954.  As noted previously, the Veteran essentially argues that the AOJ failed to consider that he was placed on an L3 permanent physical profile for a "weak back" during service in March 1953, and that that evidence, taken together with evidence reflecting that the Veteran sustained a prior in-service injury to his back in 1952, was such that it undebatably compelled an award of service connection.

It is true, as the Veteran alleges, that the December 1954 rating decision contains no reference to, or discussion of, the fact that he was placed on a permanent physical profile for his back during service in March 1953.  However, as noted, it cannot be presumed from the AOJ's failure to mention the profile that the evidence from March 1953 was not considered.  Eddy, supra.

Significantly, as outlined above, the evidence from March 1953 makes reference to X-rays that revealed evidence of a defect at L5, diagnosed as spondylolysis, and indicates that the Veteran had back pain that had existed prior to service for two years.  It was on the basis of those findings that he was placed on an L3 permanent profile for a "weak back," and was deemed unfit for lifting, bending, prolonged marching, or carrying a pack on his back.  In light of those findings, the December 1954 rating board-with the assistance of member who was a physician-might well have concluded that the condition for which the Veteran received the profile in March 1953 was in the nature of a congenital defect; in which case, service connection for the condition would not have been warranted.  See, e.g., Schedule for Rating Disabilities, p. 3, para. 9 (1946) (providing that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation).  Further, as to the mild back strain noted in May 1952 (apparently acquired in nature, as a result of lifting), since the condition was asymptomatic at separation, the AOJ could reasonably have concluded, as it did, that that condition (considered apart from the defect noted in 1953) was acute, without residuals.

Therefore, the AOJ's decision to deny service connection for a back disability in December 1954 is supportable in light of the evidence and law as it then existed.  Certainly, given the description of the X-ray findings in March 1953 as pertaining to a "defect," and the apparent absence of symptoms related to a congenital or acquired condition at the time of separation, the Board cannot conclude that the evidence of record in December 1954 compelled the conclusion, to which reasonable minds could not differ, that the Veteran's claim must have been granted.  Accordingly, the December 1954 cannot be revised on that basis.

The Board also finds that the AOJ did not commit CUE when it subsequently declined to reopen the Veteran's claim in February 1980.  The evidence available at that time, to particularly include the X-ray report from September 1979, appeared to suggest the presence of a current disability-distinct from the L5 defect noted during service-manifested by possible slight straightening of the lower dorsal and upper lumbar spine, possibly secondary to spasm.  Significantly, however, the term "new and material evidence" was not at that time defined by VA regulation.  See 38 C.F.R. § 3.156 (1962).  As such, whether evidence obtained in connection with a petition to reopen qualified as "new and material" necessarily involved an exercise of discretion on the part of the AOJ.

Here, although the newly received evidence was suggestive of current disability, none of the new evidence in any way suggested that the disability was related to service.  The notation in the September 1979 X-ray report, to the effect that the Veteran was being evaluated for an "injury in service," amounts to nothing more than a notation of history, unenhanced by medical comment, and cannot be properly viewed as competent evidence linking the disability to service.  Consequently, the Board cannot conclude that the evidence of record in February 1980 compelled the conclusion, to which reasonable minds could not differ, that the Veteran's claim must have been both reopened and granted on the merits.  See, e.g., King v. Shinseki, 26 Vet. App. 433, 441 (2014) (noting that "a manifest change in the outcome of the adjudication means that, absent the alleged [CUE], the benefit sought would have been granted at the outset") (emphasis added).

The Board further finds that the AOJ did not commit CUE when it later declined to reopen the Veteran's claim in June 1982.  As no new evidence pertinent to the back was of record at the time of the June 1982 decision, there was no new factual basis upon which to reopen and grant the claim.  See King, supra.

Finally, the Board finds that the AOJ did not commit CUE when it again declined to reopen the Veteran's claim in February 2010.  The evidence actually and constructively of record at the time of February 2010 decision (i.e., all VA treatment records dated through the date of the February 2010 decision; see Bell v. Derwinski, 2 Vet. App. 611 (1992)), included evidence that was "new," in that it had not been before the AOJ previously.  However, as noted above, the additional records served only to reiterate that the Veteran had complaints of back problems, with evidence of abnormalities on imaging-as similarly shown by records previously received, to include in connection with the Veteran's petition to reopen in 1979, and on VA treatment in October 1995-and contained nothing in the way of new, competent evidence indicating that the back strain noted in service was other than acute, or otherwise suggesting a link, or nexus, between the Veteran's currently shown disability and service.  See 38 C.F.R. § 3.156(a) (2009) (defining material evidence as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim).  As such, the Board cannot conclude that the evidence actually or constructively of record in February 2010 compelled the conclusion, to which reasonable minds could not differ, that the Veteran's claim must have been both reopened and granted on the merits.

The question in this case is not whether, with the benefit of hindsight and later received evidence, service connection for a back disability should have been granted at the time of the December 1954, February 1980, June 1982, or February 2010 rating decisions.  Rather, the question at this stage is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, for the reasons stated, the Board must answer that question in the negative.  The Veteran's claims of CUE must be denied.

The Board has also considered the applicability of 38 C.F.R. § 3.156(c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  However, it appears from the evidence that all of the Veteran's service records have been of record since September 1953.  Therefore, 38 C.F.R. § 3.156(c) in inapplicable.

Under governing law, outlined above, and in the absence of a finding of CUE in the December 1954, February 1980, June 1982, and/or February 2010 adjudications, the effective date of the subsequent award of service connection can be no earlier than the date the new application.  Medical reports received after the AOJ's February 2010 decision cannot be construed as claims to reopen inasmuch as the Veteran's claim was not previously disallowed on the basis that his disability was not compensable in degree.  See 38 C.F.R. § 3.157(b).  The record on appeal clearly shows that, following the final, unappealed decision in February 2010, the earliest document that can be construed as claim for compensation, whether formal or informal, was received on January 19, 2012, when the Veteran filed a petition to reopen the previously denied claim.  As such, the preponderance of the evidence is against the assignment of an effective date prior to January 19, 2012.  The appeal of this issue must be denied.


ORDER

The appeal with respect to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for vertigo is dismissed.

An effective date prior to January 19, 2012 for the award of service connection for DDD of the lumbar spine, to include on the basis of CUE in December 1954, February 1980, June 1982, and February 2010 rating decisions, is denied.


REMAND

As noted previously, the Board has expanded the Veteran's appeal to include the matter of entitlement to TDIU.  See Introduction, supra.  The AOJ has not had an opportunity to consider that matter in the first instance.  As such, further development of such issue is necessary, to include requesting the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), affording him VCAA regarding such issue, obtaining outstanding treatment records, and affording him a VA examination.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the December 2014 Board hearing, the Veteran testified, in effect, that his service-connected low back disability had increased in severity since the time of his last VA spine examination in December 2012.  A new examination is therefore required.  See, e.g., 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Records of the Veteran's VA treatment were last procured for association with the record on appeal on September 22, 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that the issues remaining on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell, supra (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA notice regarding the information and evidence necessary to substantiate his claim of entitlement to a TDIU, and request that he complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since September 22, 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an appropriate VA examination for purposes of evaluating the current nature, extent, and severity of his service-connected low back disability. The electronic claims files must be made available for review of the Veteran's pertinent medical history.

After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected low back disability (DDD of the lumbar spine).

As part of the examination, the examiner should conduct range of motion studies on the low back.  The examiner should first record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the service-connected disability of the Veteran's lumbar spine is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve of a lower extremity, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).  In so doing, the examiner should specifically indicate whether the Veteran has intervertebral disc syndrome and, if so, should describe the frequency and duration of incapacitating episodes, if any.  The examiner should also indicate whether the Veteran has any impairment of bladder or bowel function as a result of service-connected low back disability.

The examiner should also offer a further opinion as to whether, as a result of the service-connected low back disability, the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to attend to the wants of nature; whether he suffers from incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; whether he is bedridden (i.e., whether his service-connected disability, through its inherent character, actually requires that he remain in bed); and whether he is permanently confined to his place of residence and immediate premises.

Finally, the examiner should provide a full description of the manner and extent to which the Veteran's service-connected low back disability, considered alone, impairs functions related to employment.

In rendering the above-requested opinions, the examiner should indicate whether it is possible to distinguish the effects of any nonservice-connected disabilities (e.g., diabetes mellitus, vertigo, or osteoarthritis of the neck, shoulders, and left knee).

A complete rationale for all opinions should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


